Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 28, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150721                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellant,                                                                                     Justices

  v                                                                SC: 150721
                                                                   COA: 315591
                                                                   Macomb CC: 2011-003482-FH
  LOIS BUTLER-JACKSON,
            Defendant-Appellee.

  _________________________________________/

         By order of May 27, 2015, the application for leave to appeal the November 6,
  2014 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Seewald (Docket No. 150146). On order of the Court, the case having been
  decided on April 25, 2016, 499 Mich. 111 (2016), the application is again considered, and
  it is DENIED, because we are not persuaded that the question presented should be
  reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 28, 2016
           p0620
                                                                              Clerk